United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-14
Issued: July 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 28, 2009 appellant filed a timely appeal from the September 4, 2009
nonmerit decision of the Office of Workers’ Compensation Programs denying her request for a
review of the written record. The Board has jurisdiction over this nonmerit decision.1 Appellant
also appealed from a February 2, 2009 schedule award decision of the Office. Because more
than 180 days elapsed between the issuance of that decision and the filing of this appeal on
September 28, 2009, the Board lacks jurisdiction to review the merits of this claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for a review of the
written record as untimely.
FACTUAL HISTORY
In March 2003 the Office accepted that appellant, then a 46-year-old mail processor,
sustained several neck and arm conditions, including bilateral carpal tunnel syndrome and
1

See 20 C.F.R. §§ 501.2(c), 501.3(a) and 501.3(e). The Board’s regulations provide that any notice of appeal
must be filed within 180 days from the date of issuance of a decision of the Office.

brachial neuritis/radiculopathy. In a February 2, 2009 decision, the Office granted appellant a
schedule award for a 5 percent permanent impairment of her right arm and a 10 percent
permanent impairment of her left arm.
In a form dated August 8, 2009 and postmarked August 21, 2009, appellant requested a
review of the written record by an Office hearing representative in connection with the Office’s
February 2, 2009 decision.
In a September 4, 2009 decision, the Office denied appellant’s request for a review of the
written record as untimely. It found that she was not, as a matter of right, entitled to a review of
the written record because her request, postmarked August 21, 2009, was not made within 30
days of the February 2, 2009 schedule award decision. The Office exercised its discretion and
denied appellant’s request for a review of the written record on the basis that her claim could be
addressed through a reconsideration application.
LEGAL PRECEDENT
Section 8124 of the Federal Employees’ Compensation Act provides that a claimant is
entitled to a hearing before an Office representative when a request is made within 30 days after
issuance of an Office final decision. The Office’s regulations have expanded section 8124 to
provide the opportunity for a “review of the written record” before an Office hearing
representative in lieu of an “oral hearing.” The Office has provided that such review of the
written record is also subject to the same requirement that the request be made within 30 days of
the Office’s final decision.2
The Board has held that the Office, in its broad discretionary authority in the
administration of the Act, has the power to hold hearings in certain circumstances where no legal
provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.3 The principles underlying the Office’s
authority to grant or deny a written review of the record are analogous to the principles
underlying its authority to grant or deny a hearing. The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a request for a review of the written record when
such a request is untimely or made after reconsideration or an oral hearing, are a proper
interpretation of the Act and Board precedent.4
ANALYSIS
Appellant’s August 21, 2009 request for a review of the written record was made more
than 30 days after issuance of the Office’s February 2, 2009 decision. Therefore, appellant was
not entitled to a review of the written record as a matter of right.5 The Office properly found that
appellant was not entitled to a review of the written record as a matter of right because her
2

20 C.F.R. § 10.615; see Michael J. Welsh, 40 ECAB 994, 996 (1989).

3

Henry Moreno, 39 ECAB 475, 482 (1988).

4

See Welsh, supra note 2 at 996-97.

5

Appellant dated her request form August 8, 2009 but the form was sent to the Office in an envelope postmarked
August 21, 2009. See 20 C.F.R. § 10.616(a) regarding the fixing of the date of such a request.

2

request for a review of the written record was not made within 30 days of the February 2, 2009
decision.
The Office also has the discretionary power to grant a review of the written record when
a claimant is not entitled to a review of the written record as a matter of right. In the
September 4, 2009 decision, it properly exercised its discretion by stating that it had considered
the matter and denied appellant’s request for a review of the written record on the basis that her
schedule award claim could be addressed through a reconsideration application. The Board has
held that, as the only limitation on the Office’s authority is reasonableness, abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment, or
actions taken which are contrary to both logic and probable deduction from established facts.6
The evidence of record does not establish that the Office abused its discretion by denying
appellant’s request for a review of the written record.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a review of the
written record as untimely.
ORDER
IT IS HEREBY ORDERED THAT the September 4, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Daniel J. Perea, 42 ECAB 214, 221 (1990).

3

